[Cite as Disciplinary Counsel v. Hartsock, ___ Ohio St.3d ___, 2022-Ohio-401.]




                       DISCIPLINARY COUNSEL v. HARTSOCK.
         [Cite as Disciplinary Counsel v. Hartsock, ___ Ohio St.3d ___,
                                    2022-Ohio-401.]
  (No. 2001-1208—Submitted February 8, 2022—Decided February 14, 2022.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
July 26, 2021, of a petition for reinstatement by respondent, Walter D.
Hartsock, Attorney Registration No. 0031434. In accordance with Gov.Bar
R. V(25)(E), respondent's petition for reinstatement was referred to the Board
of Professional Conduct. The board filed its final report in this court on
December 10, 2021, recommending that respondent be reinstated to the
practice of law in Ohio. No objections to said final report were filed, and this
cause was considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent,
Walter D. Hartsock, last known address in Jacksonville, Florida, is reinstated
to the practice of law in Ohio. It is further ordered that respondent shall
complete a one-year period of law practice monitoring, with monitoring
focused on reentry to the practice of law and an attorney’s professional and
ethical obligations.
        {¶ 3} It is further ordered by the court that respondent be taxed the
costs of these proceedings in the amount of $782.12, less the deposit of
$500.00, for a total balance due of $282.12 payable, by cashier’s check or
money order, by respondent on or before 90 days from the date of this order.
If costs are not paid on or before 90 days from the date of this order, interest
                              SUPREME COURT OF OHIO




at the rate of 10 percent per annum will accrue until costs are paid in full. It
is further ordered that if costs are not paid in full on or before 90 days from
the date of this order, the matter may be referred to the attorney general for
collection and respondent may be found in contempt and suspended until all
costs and accrued interest are paid in full.          It is further ordered that
respondent is liable for all collections costs pursuant to R.C. 131.02 if the
debt is certified to the attorney general for collection.
        {¶ 4} It is further ordered that the clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(17)(E)(1) and that
publication be made as provided for in Gov.Bar R. V(17)(E)(2).
        {¶ 5} For previous case, see Disciplinary Counsel v. Hartsock, 94 Ohio
St.3d 18, 2001-Ohio-6977, 759 N.E.2d 778.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________




                                           2